Exhibit 10.2



CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT




This Confidential Separation and Release Agreement (“Agreement”) is made and
entered into by and between Neal Goldberg (“Employee”) on the one hand, Zale
Delaware, Inc. and Zale Corporation (collectively “Zale” or the “Company”) on
the other, hereinafter collectively referred to as the “Parties.”


RECITALS


WHEREAS, Employee’s employment with Zale has terminated;

WHEREAS, Employee’s last day of employment was January 13, 2010 (the “Separation
Date”);

NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties covenant and agree as follows:

1.        Effective as of the Separation Date, Employee’s position as Chief
Executive Officer and all other positions held by Employee with Zale, its
subsidiaries and affiliates have been terminated, and Employee hereby resigns as
a director of Zale and all subsidiaries.  Employee agrees to execute any and all
documents the Company may deem necessary to effectuate such terminations and
resignation.

2.        RELEASE OF CLAIMS

(a)       Employee, individually and on behalf of Employee’s attorneys, heirs,
assigns, successors, executors, and administrators, hereby GENERALLY RELEASES,
ACQUITS, AND DISCHARGES Zale and its respective current and former parent,
subsidiary, affiliated, and related corporations, firms, associations,
partnerships, and entities, their successors and assigns, and the current and
former owners, shareholders, directors, officers, employees, agents, attorneys,
representatives, and insurers of said corporations, firms, associations,
partnerships, and entities, and their guardians, successors, assigns, heirs,
executors, and administrators (hereinafter collectively referred to as the
“Releasees” and individually as a “Releasee”) from and against any and all
claims, complaints, grievances, liabilities, obligations, promises, agreements,
damages, causes of action, rights, debts, demands, controversies, costs, losses,
and expenses (including attorneys’ fees and expenses) whatsoever, under any
municipal, local, state, or federal law, common or statutory -- including, but
in no way limited to, claims arising under the United States and Texas
Constitutions, Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, Title VII of the Civil Rights Act of 1964, as amended (including the
Civil Rights Act of 1991), the Americans with Disabilities Act of 1990 as
amended by the Americans with Disabilities Amendment Act.  the Employee
Retirement Income Security Act of 1974, (“ERISA”), as amended, the Labor
Management Relations Act, as amended, the Occupational Safety and Health Act, as
amended, the Racketeer Influenced and Corrupt Organizations Act (RICO), as
amended, the Sarbanes Oxley Act of 2002, the Sabine Pilot Doctrine, the American
Jobs Creation Act of 2004, the Texas Commission on Human Rights Act, the Texas
Pay Day Act,  the Worker Adjustment and Retraining Notification Act (“WARN”),
the Family and Medical Leave Act (“FMLA”), the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), claims of retaliatory discharge under the Texas
Workers’ Compensation Act, or any other claims, including claims in equity or
common law claims -- for any actions or omissions whatsoever, whether known or
unknown and whether connected with the employment relationship between Employee
and Zale, the cessation of Employee’s employment with Zale which existed or may
have existed prior to, or contemporaneously with, the execution of this
Agreement (collectively, the “Released Claim(s)”).  Employee agrees that this
Agreement includes a release of any and all negligence claims, contractual
claims (express and implied), wrongful discharge claims, fraud,
misrepresentation, and claims of discrimination, harassment, or retaliation of
every possible kind.

--------------------------------------------------------------------------------





(b)       Employee agrees not to assert any claims released above in a class or
collective action and further agrees not to become, and promises not to consent
to become, a member (including a representative class plaintiff) of any class in
a case brought in court or in arbitration in which claims are asserted against
any of the Releasees that are related in any way to Employee’s employment with
or termination from Company and/or that involve events which have occurred as of
the Effective Date of this Release.  If Employee, without Employee’s prior
knowledge and consent, is made a member of a class in any proceeding, whether in
court or in arbitration, Employee will opt out of the class at the first
opportunity afforded to him after learning of Employee’s inclusion.  In this
regard, Employee agrees that Employee will execute, without objection or delay,
an “opt-out” form presented to him either by the court or the arbitral forum in
which such proceeding is pending or by counsel for the Company.

(c)       Employee understands that nothing in this Agreement is intended to
interfere with or deter Employee’s right to challenge the waiver of an ADEA
claim or state law age discrimination claim or the filing of an ADEA charge or
ADEA complaint or state law age discrimination complaint or charge with the EEOC
or any state discrimination agency or commission or to participate in any
investigation or proceeding conducted by those agencies.  Further, Employee
understands that nothing in this Agreement would require Employee to tender back
the money received under this Agreement if Employee seeks to challenge the
validity of the ADEA or state law age discrimination waiver.  Further, nothing
in this Agreement is intended to require the payment of damages, attorneys’ fees
or costs to Zale should Employee challenge the waiver of an ADEA or state law
age discrimination claim or file an ADEA or state law age discrimination suit
except as authorized by federal or state law.  Notwithstanding the foregoing two
sentences, as provided above Employee also waives any right to recover from any
Releasee in a civil suit brought by any governmental agency or any other
individual on his behalf with respect to any Released Claim.

--------------------------------------------------------------------------------





(d)       This release excludes Employee’s right to enforce the terms of this
Agreement, the Indemnification Agreement between Zale Corporation and the
Employee dated September 24, 2009 (the “Indemnification Agreement”) and any
claim which cannot be released by private agreement, such as workers’
compensation claims, claims after the Effective Date of this Agreement, and the
right to file administrative charges with certain government agencies.  Nothing
in this Agreement shall be construed to prohibit Employee from filing a charge
with or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, National Labor Relations Board, or a
comparable state or local agency.  Notwithstanding the previous two paragraphs,
Employee agrees to waive any right to recover monetary damages in any charge,
complaint, or lawsuit against Zale filed by Employee or by anyone else on
Employee’s behalf.

(e)       This general release covers both claims that Employee knows about and
those that Employee may not know about, except that it does not waive any rights
or claims, including claims under the ADEA, that may arise after the Effective
Date of this Agreement (as defined below).  Employee further represents and
warrants that: (i) Employee has been fully and properly paid for all hours
worked; (ii) Employee has received all leave to which Employee is entitled in
accordance with applicable law; and (iii) Employee has not suffered any on the
job injury for which Employee has not already filed a claim.  Employee further
acknowledges, agrees and hereby stipulates that: (i) during Employee’s
employment with the Company, Employee was allowed to take all leave and afforded
all other rights to which Employee was entitled under the Family and Medical
Leave Act (“FMLA”); and (ii) the Company has not in any way interfered with,
restrained or denied the exercise of (or attempt to exercise) any FMLA rights,
nor terminated or otherwise discriminated against Employee for exercising (or
attempting to exercise) any such rights.

3.        Employee acknowledges and agrees that Employee will keep the terms,
amount, and facts of, and any discussions leading up to, this Agreement STRICTLY
AND COMPLETELY CONFIDENTIAL, and that Employee will not communicate or otherwise
disclose to any employee of Zale (past, present, or future), or to any member of
the general public, the terms, amounts, copies, or fact of this Agreement,
except as may be required by law or compulsory process; provided, however, that
Employee may make such disclosures to Employee’s tax/financial advisors or legal
counsel as long as they agree to keep the information confidential.  If asked
about any of such matters, Employee’s response shall be that Employee may not
discuss any of such matters.  In the event of a breach of the confidentiality
provisions set forth in this paragraph of the Agreement by Employee, Zale may
suspend any payments due under this Agreement pending the outcome of litigation
and/or arbitration regarding such claimed breach of this Agreement by
Employee.  Zale acknowledges and agrees that Zale will keep the facts and
discussions leading up to this Agreement STRICTLY AND COMPLETELY CONFIDENTIAL,
except as may be required by law or compulsory process, or, in connection with
any request or requirement of any governmental or regulatory agency in any
formal or informal administrative or regulatory investigation or
proceeding.  The Parties agree that this paragraph is a material inducement to
entering into this Agreement.  Additionally, the Parties agree that a breach of
this paragraph will cause irreparable harm and that the Parties may enforce this
paragraph without posting a bond.

--------------------------------------------------------------------------------



4.        The Parties expressly acknowledge, agree, and covenant that neither
Employee nor any executive officer or director of Zale will make any public or
private statements, comments, or communications in any form, oral, written, or
electronic (all of the foregoing, for purposes of this paragraph,
“Communications”), which in any way could constitute libel, slander, or
disparagement of the other Party or any other Releasee or which may be
considered to be derogatory or detrimental to the name or business reputation of
the other Party or any other Releasee; provided, however, that the terms of this
paragraph shall not: (a) apply to Communications which are subject to a claim of
privilege existing under common law, statute, or rule of procedure; (b) apply to
Communications required by law or made in response to a valid subpoena or other
lawful order compelling the Parties to provide testimony or information;
provided, however, that in responding to a valid subpoena or other lawful order,
the Parties agree to provide the other Party with advance notice and an
opportunity to seek a protective order or other safeguard for its confidential
information; or (c) be construed to inhibit or limit the Parties ability to
initiate or cooperate with any investigation by a governmental or regulatory
agency or official.  The Parties agree that this provision is a material
inducement to the Parties entering into this Agreement.  Additionally, the
Parties agree that a breach of this paragraph will cause irreparable harm and
that this paragraph may be enforced without posting a bond.

5.        In exchange for the general release set forth in this Agreement and
other valuable consideration given and received by the Parties, the Parties
agree as follows:

(a)  Employee shall receive $500,000, payable in one lump sum to be paid on the
later of February 15, 2010, or the Effective Date (as defined in paragraph 18
below) of this Agreement plus $100,000, payable in one lump sum to be paid on
the first business day following July 31, 2010.  These payments constitute
Employee’s “Severance Pay” and shall be subject to applicable taxes and
withholding.

(b)  All vested stock options granted to Employee will remain exercisable for
ninety (90) days following the Separation Date, subject to the earlier
expiration of the terms of such stock options. All unvested stock options and
all unvested restricted stock and units are forfeited as of the Separation Date.

(c)  For a period of one (1) year from the Separation Date, Employee may elect
to continue medical and other health benefits in effect as of the Separation
Date by completing and submitting the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) election forms to the Zale COBRA Administrator, provided that
Employee is in compliance with this Agreement. As further consideration for the
release provided in this Agreement, for a period of one (1) year from the
Separation Date or, if earlier, until Employee is eligible to receive coverage
under the health plan of another employer, Zale will provide supplemental
payments to the COBRA carrier such that Employee’s premiums for coverage will be
equal to the amount that the then current Zale employees pay for the same level
of coverage and such premiums will be submitted by Employee directly to the Zale
COBRA Administrator.  Thereafter, Employee will have the right to elect to
continue such medical benefits for the remainder of the COBRA eligibility period
by paying the full cost of such coverage to the Zale COBRA
Administrator.  Employee agrees to notify Zale promptly in writing if he becomes
eligible for coverage under the health plan of another employer. Employee will
be provided with a notice of the interaction of the extended medical insurance
benefits under this Agreement and Employee’s COBRA rights following the
Separation Date.  The provisions of this paragraph 5(c) will not prohibit Zale
from changing the terms of any medical benefit programs, provided that any such
changes apply to all employees of Zale (e.g., Zale may switch premium rates,
insurance carriers or preferred provider organizations or change
coverage).  Employee acknowledges that the continuation and/or contribution of
benefits described in this paragraph does not affect the date on which the
Employee’s COBRA period begins, and that the period that Employee’s COBRA period
begins/began on the Separation Date.  In other words, this continuation of
benefits shall count against Employee’s continuation of coverage period required
under COBRA.

--------------------------------------------------------------------------------





(d)  Employee acknowledges and agrees that the Severance Pay referenced in
paragraph 5(a) constitutes new and adequate consideration to support the release
set forth in this paragraph 2 of this Agreement and fully compensates Employee
for the claims Employee is releasing. For purposes of this Agreement,
“Consideration” means something of value to which Employee is not already
entitled.

(e)  Employee agrees to immediately return to Zale his employee identification
badge, keys, and all Company-owned equipment and documents (paper and
electronic) and will not maintain copies of the same in any form, whether
tangible or intangible.

(f)  Employee agrees to reconcile Employee’s outstanding expenses and advances
with Zale and to pay Zale any outstanding balance owed after all agreed offsets
are taken within ten (10) days of the Effective Date of this Agreement (as
defined below); provided however, that, by signature to this Agreement, Employee
authorizes Zale to make any deductions from Employee’s compensation, including
the Consideration, that are deemed necessary by Zale to comply with state or
federal laws on withholdings, to compensate Zale for property damaged or
property not returned by Employee, to recover advances paid to Employee, and/or
to pay Zale for expenses owed by Employee to the Company.

--------------------------------------------------------------------------------





(g)  Employee agrees that for a period of two (2) years from the Separation
Date, Employee will not, on his own behalf or on behalf of any other person,
partnership, association, corporation, or any other entity: (a) directly or
indirectly, or through a third person hire, cause to be hired or solicit any
employees of the Company, its subsidiaries or affiliates; or (b) in any manner
attempt to influence or induce any employee of the Company, its subsidiaries or
affiliates to leave the employment of the Company, its subsidiaries or
affiliates, nor will he use or disclose to any person, partnership, association,
corporation or other entity any information concerning the names and addresses
of any employees of the Company, its subsidiaries or affiliates.  The
restrictions contained in this subpart (f) will be tolled on a day-for-day basis
for each day during which Employee participates in any activity in violation of
such restriction. The Parties agree that the restrictions in this subpart (f) on
solicitation of employees are supported by good and valuable consideration.  The
Parties further agree that any invalidity or unenforceability of any one or more
of the restrictions on solicitation will not render invalid or unenforceable any
remaining restrictions on solicitation. Additionally, should an arbitrator or a
court of competent jurisdiction determine that the scope of any provision of
this subpart (f) is too broad to be enforced as written, the Parties intend that
the arbitrator or court reform the provision to such narrower scope as it
determines to be reasonable and enforceable.

6.        Employee agrees to cooperate fully with Zale, specifically including
any attorney or other consultant retained by Zale, in connection with any
pending or future litigation, arbitration, business, or investigatory
matter.  The Parties acknowledge and agree that such cooperation may include,
but shall in no way be limited to, Employee being available for interview by
Zale, or any attorney or other consultant retained by Zale, and providing to
Zale any documents in Employee’s possession or under Employee’s control.  Zale
agrees to provide Employee with reasonable notice of the need for assistance
when feasible.

7.        Employee acknowledges that during Employee’s employment, Employee has
had access to and become familiar with various trade secrets and proprietary and
confidential information of Zale, its subsidiaries and affiliates, including,
but not limited to: identities, responsibilities, contact information,
performance and/or compensation levels of employees, costs and methods of doing
business, systems, processes, computer hardware and software, compilations of
information, third-party IT service providers and other Company vendors,
records, sales reports, sales procedures, financial information, customer
requirements, pricing techniques, customer lists, price lists, information about
past, present, pending and/or planned Company transactions, and other
confidential information (collectively, referred to as “Trade Secrets”) which
are owned by Zale, its subsidiaries and/or affiliates and regularly used in the
operation of its business, and as to which Zale, its subsidiaries and/or
affiliates take precautions to prevent dissemination to persons other than
certain directors, officers and employees.  Employee acknowledges and agrees
that the Trade Secrets: (1) are secret and not known in the industry; (2) give
the Company or its subsidiaries and/or affiliates an advantage over competitors
who do not know or use the Trade Secrets; (3) are of such value and nature as to
make it reasonable and necessary to protect and preserve the confidentiality and
secrecy of the Trade Secrets; and (4) are valuable and special and unique assets
of Zale or its subsidiaries and/or affiliates, the disclosure of which could
cause substantial injury and loss of profits and goodwill to Zale or its
subsidiaries and/or affiliates.

--------------------------------------------------------------------------------





(a)  Regardless of whether Employee signs this Agreement, Employee shall not use
in any way or disclose any of the Trade Secrets, directly or indirectly, at any
time in the future.  All files, records, documents, information, data, and
similar items relating to the business of Zale, whether prepared by Employee or
otherwise coming into Employee’s possession, will remain the exclusive property
of Zale, and in any event must be promptly delivered to Zale upon the Separation
Date.

(b)  Employee agrees that upon receipt of any formal or informal request,
requirement, subpoena, process, or other action seeking Employee’s direct or
indirect disclosure or production of any Trade Secrets to any entity, agency,
tribunal, or person, or in connection with a judicial, administrative or other
proceeding, Employee shall promptly and timely notify Zale, and promptly and
timely provide a description and, if applicable, hand deliver a copy of such
request, requirement, subpoena, process or other action to Zale.  In all such
instances, Employee irrevocably nominates and appoints Zale (including any
attorney retained by Zale) as Employee’s true and lawful attorney-in-fact to act
in Employee’s name, place and stead to perform any act that Employee might
perform to defend and protect against any disclosure of any Trade Secret.  For
purposes of this paragraph 7, this Agreement shall be considered a Trade Secret.

(c)  Employee agrees and acknowledges that the agreements in this paragraph are
in addition to, and do not limit, Employee’s obligations and responsibilities
under and Employee Handbook, Code of Business Conduct and Ethics or other
similar document with whose terms Employee previously agreed to abide.

8.        Employee represents and warrants that the restraints created by the
covenants in paragraphs 5(g) and 7 pertaining to no hire/non-solicitation,
confidentiality and nondisclosure are: (a) reasonable and that the enforcement
of the restrictions contained in such paragraphs would not be unduly burdensome
to Employee; (b) no greater than necessary to protect the legitimate interests
of the Company, including its confidential business or proprietary information
and trade secrets, including, but not limited to, the Trade Secrets; and (c) not
outweighed by either the hardship to Employee or any injury likely to the
public.   

9.        By entering into this Agreement, the Company does not admit, and
specifically denies, any violation of any contract (express or implied), local,
state, or federal law, common or statutory.  Neither the execution of this
Agreement nor compliance with its terms, nor the consideration provided for
herein shall constitute or be construed as an admission by  Zale (or any of its
agents, representatives, attorneys, or employers) of any fault, wrongdoing, or
liability whatsoever, and Employee acknowledges and understands that all such
liability is expressly denied.  This Agreement has been entered into in release
and compromise of claims as stated herein and to avoid the expense and burden of
dispute resolution.

10.       In the event the Board of Directors of the Company (the “Board”)
determines that Employee has engaged in negligence or fraudulent or intentional
misconduct that has resulted in a significant restatement of the Company’s
financial results and, had the results been properly calculated, Employee would
have received less compensation, the Employee acknowledges that, upon the
Board’s written notice to Employee, Employee shall reimburse to the Company any
portion of any performance based or incentive compensation paid or awarded to
Employee, whether cash or equity-based, in all years that is greater than would
have been paid or awarded calculated based upon the restated financial results.
Without limiting the foregoing, the Board shall seek recoupment in all instances
where Section 304 of the Sarbanes-Oxley Act of 2002 requires the Company to seek
recoupment. This Section 10 shall not limit the Company’s entitlement to take
other appropriate actions with respect to Employee.

--------------------------------------------------------------------------------





11.       If any provision or term of this Agreement is held to be illegal,
invalid, or unenforceable, such provision or term shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision or term there shall be added automatically
as a part of this Agreement another provision or term as similar to the illegal,
invalid, or unenforceable provision as may be possible and that is legal, valid,
and enforceable.

12.       This Agreement constitutes the entire Agreement of the Parties
regarding the subject matter hereof, and supersedes all prior and
contemporaneous negotiations and agreements, oral or written, express or
implied, regarding the subject hereof, including, but not limited to, the
Amended and Restated Employment Agreement between the Employee and Zale
Corporation dated December 22, 2008, save for the Indemnification Agreement and
the Zale Code of Business Conduct and Ethics, which survive Employee’s
separation and which are incorporated herein by reference in full for all
purposes as though restated in this Agreement.  All prior and contemporaneous
negotiations and agreements regarding the subject hereof are deemed incorporated
and merged into this Agreement and are deemed to have been abandoned if not so
incorporated.  No representations, oral or written, are being relied upon by any
party in executing this Agreement other than the express representations of this
Agreement.  This Agreement cannot be changed or terminated without the express
written consent of the Parties.  The rights under this Agreement may not be
assigned by Employee, unless Zale consents in writing to said
assignment.  Employee represents that Employee has not assigned any of the
claims related to the matters set forth herein.  Employee understands and agrees
that Zale shall make no other payments and shall have no other obligations to
Employee except as described herein.

13.       This Agreement shall be exclusively governed by and construed in
accordance with the laws of the State of Texas without regard to the conflicts
of laws provisions of Texas law, or of any other jurisdiction, except where
preempted by federal law.  The Parties hereby agree that any action to enforce
an arbitrator’s award pursuant to paragraph 14 shall be filed exclusively in a
state or federal court of competent jurisdiction in Dallas County, Texas and the
Parties hereby consent to the exclusive jurisdiction of such court; provided,
however, that nothing herein shall preclude the Parties’ rights to conduct
collection activities in the courts of any jurisdiction with respect to the
order or judgment entered upon the arbitrator’s award by the Texas court.  

--------------------------------------------------------------------------------





14.       Subject to the terms and any exceptions provided in this Agreement,
the Parties each waive the right to a jury trial and waive the right to
adjudicate their disputes arising under this Agreement outside the mediation and
arbitration forum provided for in this Agreement.  The Parties will first
attempt to mediate any dispute arising under this Agreement in Dallas County,
Texas before resorting to arbitration.  The mediation of any such dispute shall
be conducted in accordance with the then-current American Arbitration
Association (“AAA”) procedures for the resolution of disputes by mediation, by a
mediator mutually agreed upon by the Parties.  If the Parties cannot agree upon
a mediator, a mediator will be selected by AAA in accordance with the AAA strike
list method.  All discussions connected with this mediation will be confidential
and treated as compromise and settlement discussions.  Nothing disclosed in such
discussions, which is not independently discoverable, may be used for any
purpose in any later proceeding.  All expenses of mediation, except expenses of
the individual Parties, shall be shared equally by the Parties, unless otherwise
agreed.  In the event that the mediation process is ended without resolution,
the dispute shall be resolved by arbitration.  The arbitration shall be
administered by a single neutral arbitrator admitted to practice law in Texas
for a minimum of ten (10) years and agreed upon by both Parties.  Any such
arbitration proceeding shall take place in Dallas County, Texas and shall be
administered by the AAA-Dallas office in accordance with its then-current
applicable rules and procedures, including the National Rules for the Resolution
of Employment Disputes of the AAA.  The arbitrator will have the authority to
award the same remedies, damages and costs that a court could award.  The
arbitrator shall issue a reasoned award explaining the decision, the reasons for
the decision and any damages awarded.  The arbitrator’s decision will be final
and binding.  This provision can be enforced under the Federal Arbitration Act.

(a)       As the sole exception to the exclusive and binding nature of the
arbitration commitment set forth above, the Employee and the Company agree that
the Company shall have the right to initiate an action in a court of competent
jurisdiction to request temporary, preliminary and permanent injunctive or other
equitable relief, including specific performance, to enforce the terms of
paragraphs 3, 4, 5(g), 6, 7, and 14 of this Agreement without the necessity of
proving inadequacy of legal remedies or irreparable harm or posting
bond.  Nothing herein shall prevent the Company from pursuing the same
injunctive and equitable relief in the arbitration proceedings.  Moreover,
nothing in this paragraph should be construed to constitute a waiver of the
Parties’ rights and obligations to arbitrate regarding matters other than those
specifically addressed in this paragraph.

(b)       Should a court of competent jurisdiction determine that the scope of
the arbitration and related provisions of this Agreement are too broad to be
enforced as written, the Parties intend that the court reform the provision in
question to such narrower scope as it determines to be reasonable and
enforceable, and enforce the Parties’ agreement to arbitrate.

(c)       In the event of arbitration under the terms of this Agreement, the
fees charged by AAA and/or the individual arbitrator shall be allocated such
that Employee will not incur any costs other than that which would be incurred
to file a civil action in the courts for the State of Texas or other court with
proper jurisdiction over the dispute. The Parties shall each bear their own
costs and attorneys’ fees incurred in arbitration; provided, however, that
should a party to this Agreement sue in court or bring an arbitration action
against the other party to this Agreement for a breach of any provision of this
Agreement or regarding a dispute arising from the subject matter of this
Agreement, the prevailing party shall, to the extent permitted by law, be
entitled to recover its attorneys’ fees, court costs, arbitration expenses, and
its portion of the fees charged by AAA and/or the individual arbitrator, as
applicable, regardless of which party initiated the proceedings.  No amount of
any such costs paid by Zale on behalf of Employee in any calendar year will
affect the amount of any such costs to be paid by Zale on behalf of Employee in
any other calendar year, and any reimbursements paid to Employee for such costs
shall be paid within 60 days of presentation of a fully documented invoice but
in no event later than the last day of the calendar year next following the
calendar year in which such costs are incurred.

--------------------------------------------------------------------------------





(d)       Once the arbitration has commenced, both Zale and Employee shall have
the right to conduct normal civil discovery, the extent and quantity of such
shall be subject to the discretion of the selected arbitrator.  The arbitrator
shall have the exclusive authority to resolve any issues relating to the
arbitrability of the dispute or the validity or interpretation of this
arbitration provision, to rule on motions to dismiss and/or motions for summary
judgment applying the standards governing such motions under the Texas Rules of
Civil Procedure, and shall be empowered to award either party any remedy at law
or in equity that the prevailing party would otherwise have been entitled to had
the matter been litigated in court, including attorneys’ fees and costs  The
arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law.  Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction.  Costs shall be
allocated such that Employee will not incur any costs other than that which
would be incurred to file a civil action in the courts for the State of Texas or
other court with proper jurisdiction over the dispute.

(e)       The Parties further agree that Zale may suspend any payments due under
this Agreement pending the outcome of litigation and/or arbitration regarding a
breach of any provision of this Agreement or regarding a dispute arising from or
related to the subject matter of this Agreement.  

15.       One or more waivers of a breach of any covenant, term, or provision of
this Agreement by any party shall not be construed as a waiver of a subsequent
breach of the same covenant, term, or provision, nor shall it be considered a
waiver of any other then existing or subsequent breach of a different covenant,
term, or provision.

16.       Important Notice Regarding Release of Claims Under the Age
Discrimination in Employment Act of 1967 (“ADEA”):  Without in any way limiting
the generality or scope of the Release of Claims set forth in paragraph 2,
Employee hereby acknowledges that Employee knowingly and voluntarily enters into
this Agreement with the purpose of waiving and releasing any age discrimination
claims he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and acknowledges and agrees that:

--------------------------------------------------------------------------------





(1)  This Agreement is written in a manner in which Employee fully understands;

(2)  Employee specifically waives any rights or claims arising under the ADEA;

(3)  This Agreement does not waive rights or claims under the ADEA that may
arise after the date this Agreement is executed;

(4)  The rights and claims waived in this Agreement are in exchange for
consideration over and above anything to which Employee is already entitled;

(5)  Employee has been advised in writing to consult with an attorney prior to
executing this Agreement, and has, in fact had an opportunity to do so;

(6)  Employee has been given a period of up to at least twenty-one (21) days, if
desired, within which to consider this Agreement;  

(7)  Once executed, the Employee has a period of seven (7) days within which he
can revoke this Agreement, and the Agreement shall not be effective until the
seven-day revocation period has been exhausted.  Thus, the Effective Date of
this Agreement is the eighth day after this Agreement has been executed,
provided it was not revoked.  The last day on which this Agreement can be
revoked is called the “Last Revocation Day.” If Employee chooses to revoke this
Agreement, he must do so in writing, and the revocation must be addressed and
delivered to Theo Killion, President, at 901 W. Walnut Hill Lane, Irving Texas
75038 before the expiration of the seven (7) day revocation period. If Employee
delivers the revocation by hand or facsimile, the revocation will be considered
timely if delivered or faxed to the Company’s Human Resources Department at the
above address and/or fax number within seven (7) days of his execution of this
Agreement. If he delivers the revocation by mail, the revocation will be
considered timely if it is mailed to the Company’s Human Resources Department at
the above address and postmarked within seven (7) days of Employee’s execution
of this Agreement; and

(8)  Any changes made to this Agreement, whether material or immaterial, will
not restart the running of this 21-day period.

17.       The Parties represent that they have the sole and exclusive right and
full capacity to execute this Agreement.

18.       The “Effective Date” of this Agreement is the date that is eight (8)
days following the date on which Employee signs this Agreement, so long as
Employee has not revoked acceptance of this Agreement before such date.

19.       By executing this Agreement, Employee also acknowledges that Employee:
(a) is not relying upon any statements, understandings, representations,
expectations, or agreements other than those expressly set forth in this
Agreement; (b) has made Employee’s own investigation of the facts and is relying
solely upon Employee’s own knowledge and the advice of Employee’s own legal
counsel; and (c) knowingly waives any claim that this Agreement was induced by
any misrepresentation or nondisclosure and any right to rescind or avoid this
Agreement based upon presently existing facts, known or unknown.  The Parties
stipulate that each Party is relying upon these representations and warranties
in entering into this Agreement.  These representations and warranties shall
survive the execution of this Agreement.

--------------------------------------------------------------------------------





20.       All terms and provisions of this Agreement, and the drafting of this
Agreement, have been negotiated by the Parties at arm’s length and to mutual
agreement, with consideration by and participation of each, and no party shall
be deemed the scrivener of this Agreement.

21.       This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and which together shall constitute one
and the same instrument.

PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
INCLUDES THE RELEASE OF ALL CLAIMS AGAINST THE COMPANY, KNOWN OR UNKNOWN, THAT
MAY HAVE OCCURRED AS OF THE DATE OF THIS AGREEMENT.  THIS AGREEMENT ALSO
CONTAINS A PROVISION REQUIRING THE PARTIES TO RESOLVE ANY DISPUTES BY
ARBITRATION.

--------------------------------------------------------------------------------





The Parties have signed this Agreement on the dates written by the signatures
below, to be effective on the Effective Date.  Notwithstanding any other
provision in this Agreement, if Employee does not sign and deliver this
Agreement to ______________ at ___________________, on or before twenty-one (21)
days following Employee’s receipt of this Agreement, then this Agreement will be
null and void, and Employee will not be entitled to the Consideration described
in this Agreement.



 

EXECUTED in New York, New York on this 11th day of February, 2010

 

EMPLOYEE

/s/ Neal Goldberg

Neal Goldberg

 

EXECUTED in Irving, Texas on this 10th day of February, 2010

 

ZALE DELAWARE, INC.

 

By:

/s/ Theo Killion

 

Its:

 

EXECUTED in Irving, Texas on this 10th day of February, 2010

 

ZALE CORPORATION

 

By:

/s/ Theo Killion

 

Its:



